DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  Applicant should indicate the pair nature of the emitter and detector to detect an object using light.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 35-38 and 41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pasquero et al. (US Pub. No. 2012/0262408 A1 hereinafter referred to as Pasquero) in view of Goertz et al. (US Pub. No. 2011/0175852 A1 hereinafter referred to as Goertz).
As per claim 35, Pasquero teaches a proximity sensor for determining two-dimensional coordinates of a proximal object (abstract and Fig. 2), the sensor comprising: a housing (Fig. 2, item 202 and paragraph [0023]); a plurality of light pulse emitters mounted in said housing for projecting light (paragraph [0026]) out of said housing along an in-air detection plane (Fig. 2, items 152 and paragraphs [0024]-[0025] teaches an emitter which emits an optical signal through the display into the air (see Fig. 2 where there is a gap between the display and the object in question) in order to detect an object with paragraph [0027] disclosing the use of a plurality of emitter/receiver pairs); a plurality of light detectors mounted in said housing for detecting reflections of the light projected by said light pulse emitters, reflected by an object in the detection plane, wherein the light detectors are interleaved with the light pulse emitters (Fig. 2, items 154 and 230 and paragraphs [0024]-[0025] teaches a receiver which detects an optical signal through the display once it is reflect off an object in order to detect the object with paragraph [0027] disclosing the use of a plurality of emitter/receiver pairs); for each emitter-detector pair, when the object is located at a specific position in the detection plane, light emitted by the emitter of that pair passes through a material and is reflected by the object back through one of the lenses to the detector of that pair, the specific position being associated with that emitter-detector pair (Fig. 2, items 226 and 228 and paragraph [0024] beam is reflected back to the receiver in the pair); and a processor connected to said emitters and to said detectors, for synchronously co-activating emitter-detector pairs (paragraphs [0018], [0024]-[0025], and [0033]-[0034] information received from the coactivated pair (i.e. emitter activates and sensor activates to receive light) is converted into data regarding location information of an object including movement of an object).  Pasquero does not teach a plurality of lenses mounted and oriented in said housing relative to said light pulse emitters and said light detectors in such a manner that for each emitter-detector pair, when the object is located at a specific position in the detection plane, light emitted by the emitter of that pair passes through one of the lenses.   However, Goertz teaches a device with a sensor setup comprising a plurality of lenses (paragraphs [0030] and [0035]) designed to allow a light emitter to emit light through the lens which is reflect off an object and received by a receiver (paragraphs [0030], [0035], and [0057]) including calculation means to determine location based on received information (paragraphs [0318]-[0321]).  Hence, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the teachings of Pasquero with Goertz, since Pasquero is modifiable to include the use of multiple lenses thereby allowing further manipulation of the beam, such as widening found in Goertz, thereby allowing greater flexibility of an emitter and receiver pair in order to determine a location of an object more accurately.
As  per claim 36, Pasquero teaches a sensor adapted to determine each position in the detection plane that is associated with an emitter-detector pair (Fig. 2, items 226 and 228 and paragraph [0024] beam is reflected back to the receiver in the pair thereby associating the object location with the pair).
	As per claim 37, Pasquero teaches a sensor to determine locations on a panel comprising a plurality of controls, each location being mapped to a position in the detection plane that is associated with an emitter-detector pair, by a mapping of the panel to the detection plane (paragraphs [0018], [0024]-[0025], and [0033]-[0034] information received from the coactivated pair (i.e. emitter activates and sensor activates to receive light) is converted into data regarding location information of an object including movement of an object).
	As per claim 38, Pasquero teaches a touchscreen system (abstract system is for touch screen) comprising: a display (Figs. 4-5 see display); and the proximity sensor according to claim 35 (see above), wherein the processor of said proximity sensor is adapted to determine each location on said display that maps to a position in the detection plane of said proximity sensor that is associated with an emitter-detector pair, by a mapping of said display to the detection plane (paragraphs [0018], [0024]-[0025], and [0033]-[0034] information received from the coactivated pair (i.e. emitter activates and sensor activates to receive light) is converted into data regarding location information of an object including movement of an object).
	As per claim 40, Pasquero teaches system that determines three-dimensional coordinates of an object within an in-air detection volume (Fig. 2, see gap between object and screen), comprising a plurality of proximity sensors, each proximity sensor being in accordance with claim 35 (see above) and the detection plane of which is directed toward the detection volume (Fig. 2).
Claims 39-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pasquero et al. (US Pub. No. 2012/0262408 A1 hereinafter referred to as Pasquero) in view of Goertz et al. (US Pub. No. 2011/0175852 A1 hereinafter referred to as Goertz) and Karlosson et al. (US Pub. No. 2012/0131488 A1 hereinafter referred to as Karlosson).
	As per claim 39, Pasquero teaches an input system (abstract) comprising: buttons or keys (paragraph [0037]); and the proximity sensor according to claim 35 (see above), wherein the processor of said proximity sensor is adapted to determine each location on said array that maps to a position in the detection plane of said proximity sensor that is associated with an emitter-detector pair, by a mapping of said array to the detection plane (paragraphs [0018], [0024]-[0025], and [0033]-[0034] information received from the coactivated pair (i.e. emitter activates and sensor activates to receive light) is converted into data regarding location information of an object including movement of an object).  Pasquero does not specifically teach an array of movable buttons or keys.  However, Karlosson teaches a touch display comprising movable icons which have an associated action (abstract, Fig. 2, and paragraph [0063]).  Hence, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the teachings of Pasquero with Goertz and Karlosson, since Pasquero is modifiable to include customization regarding buttons for use on the GUI thereby allowing a user to customize the interface to their liking thereby increasing ease of use.
	As  per claim 40, Pasquero teaches a system configured to register input either (i) when the buttons or keys in said array are moved, or (ii) when the sensor detects the object at one or more positions in the detection plane to which the locations of the buttons or keys in said array are mapped, when the buttons or keys are not moved (paragraphs [0018], [0024]-[0025], and [0033]-[0034] information received from the coactivated pair (i.e. emitter activates and sensor activates to receive light) is converted into data regarding location information of an object including movement of an object and paragraph [0037] for buttons with associated action).  Pasquero does not specifically teach an array of movable buttons or keys.  However, Karlosson teaches a touch display comprising movable icons which have an associated action (abstract, Fig. 2, and paragraph [0063]).  Hence, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the teachings of Pasquero with Goertz and Karlosson, since Pasquero is modifiable to include customization regarding buttons for use on the GUI thereby allowing a user to customize the interface to their liking thereby increasing ease of use.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-38 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9164625. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to similar subject matter regarding a user interface comprising a series of emitter/detector pairs which emit light through a lens and detects the same light reflected back from an object in a plane in order to determine location of the object.  The pair setup to receive a maximum amount of light and using calculations on the light received to determine location.  Therefore the claims are not patentably distinct.
Claims 39-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9164625 in view of Karlosson et al. (US Pub. No. 2012/0131488 A1 hereinafter referred to as Karlosson). As per claims 39-40 the claims directed to customizing the GUI are not specifically disclosed however one of ordinary skill in the art would have found it obvious to modify a GUI including input buttons and therefore the customization of a GUI layout would have been obvious and not patentably distinct.  See above regarding prior art rejection.  Specifically customization of GUI is well-known including at the time the invention was made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        8/10/2022